B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
 In re       Dexter Ruiz                                                                                      Case No.      2:20-bk-02380
                                                                              Debtor(s)                       Chapter       7

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) -
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  2,735.00
             Prior to the filing of this statement I have received                                        $                     400.00
             Balance Due                                                                                  $                  2,335.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Debtor and Attorney has entered into two separate fee agreements. The first was signed pre-petition for thefiling
                 of a skeletal bankruptcy petition, and the second fee agreement was signed post-petition for the completion
                 remaining schedules and statements, representation at the 341 meeting of creditors, and other legal services
                 outlined in the fee agreement and this disclosure.
                 Counsel has not agreed to render legal services for Representation of the Debtor(s) in any dischargeability
                 actions, lien avoidances, objections to proofs of claims, relief from stay actions, revocation of discharge
                 proceedings, order to show cause actions, adversary proceedings, matters relating to motions filed by the
                 Debtor(s) Pro Se, or the matters described below

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               By agreement with the debtor(s), the above-disclosed fee does not include the following services:(1) lien
               avoidance actions (hourly); (2) motions for relief from, or continuance, defense or enforcement of the Automatic
               Stay (hourly); (3) motions to redeem personal property; (4) objections to proofs of claims(hourly); (5) contested
               matters or adversary proceedings (hourly); (6) contested matters regarding Debtor's claim of exempt property
               (hourly); (7) amendments to petition, statements, schedules or other documents filed with the petition based on
               any omissions of the Debtor(s)(hourly);(8) motions to continue the 341 meeting of creditors and/or appearing at a
               continued 341 hearing due to client's failure to appear ($365); (9) motions or adversary complaints to
               abandon/sell/purchase/refinance property (hourly); (10) re-opening a bankruptcy case to submit a post-filing
               proof of pre-discharge counseling ($640); (11) dischargeability actions, revocation of discharge proceedings,
               motions to compel and show cause proceedings (hourly); (12) issues that arise that are not specifically listed in
               the Agreement (hourly). Hourly rates are $350.00 per hour for attorney time and $150.00 per hour for
               paraprofessional time billed in 6-minute increments. Stay Violations, Discharge Injunction Violations and
               Consumer Violation Protection Prosecution are billed as follows: the greater of: (A) The firm's hourly rates
               multiplied times the time spent on the matter, OR (B) Forty (40) percent of the gross amount recovered. Costs
               and expenses advanced by counsel are deducted from Debtor(s)' portion of any settlement proceeds after the
               contingency amount has been calculated. If the firm loses a lawsuit brought on the Debtor's behalf, then Debtor
               will not be obligated to pay any fee or costsBy agreement with the debtor(s), the above-disclosed fee does not
               include the following services:(1) lien avoidance actions (hourly); (2) motions for relief from, or continuance,
               defense or enforcement of the Automatic Stay (hourly); (3) motions to redeem personal property; (4) objections
               to proofs of claims(hourly); (5) contested matters or adversary proceedings (hourly); (6) contested matters


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:20-bk-02380-DPC                              Doc 6 Filed 03/09/20 Entered 03/09/20 10:42:08                             Desc
                                                                Main Document    Page 1 of 2
 In re       Dexter Ruiz                                                                              Case No.     2:20-bk-02380
                                                               Debtor(s)

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) -
                                            (Continuation Sheet)
                  regarding Debtor's claim of exempt property (hourly); (7) amendments to petition, statements, schedules or other
                  documents filed with the petition based on any omissions of the Debtor(s)(hourly);(8) motions to continue the
                  341 meeting of creditors and/or appearing at a continued 341 hearing due to client's
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 9, 2020                                                              /s/ Dominic Majors
     Date                                                                       Dominic Majors 35020
                                                                                Signature of Attorney
                                                                                Majors Law Group, P.C.
                                                                                4667 S. Lakeshore Drive, Suite 5
                                                                                Tempe, AZ 85282
                                                                                602-892-1111 Fax: 602-773-1131
                                                                                dominic@majorslawgroup.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case 2:20-bk-02380-DPC                              Doc 6 Filed 03/09/20 Entered 03/09/20 10:42:08                        Desc
                                                                Main Document    Page 2 of 2
